Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant uses the word “over” when “oven” is clearly intended.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Applicant uses the term “laterally open” where a noun should be. This has been interpreted as “lateral openings”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a while they’re still freely rotatable has not been disclosed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12-14, and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re claim 7, applicant has left in a legacy dependency from EPO prosecution, exact dependency is unclear.
Re claim 12, “optionally” and the wording after it has determined to be indefinite as it’s unclear what applicant is positively reciting. Claims 13-14 and 21 are rejected by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-7, 11-13, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offredi (US 7506645) in view of Riehl (US 4418456). Note the embodiment within figures 14-31 of Offredi.
Regarding claim 1, Offredi teaches a burner comprising:
a hollow box-shaped (18 + 19) body having a supplying port (Fig. 15, part between 7 and 7’) receiving a gaseous fuel mixture and outlet holes emitting said gaseous fuel mixture (501,601);
a conveying duct (at least 6 + 705) conveying the gaseous fuel mixture toward the box-shaped body, and
a reflector (10) conveying a flame produced, in use, by combustion of the fuel mixture from the outlet holes,
wherein said box-shaped body comprises a central portion (518+519) aligned with said supplying port, two box wings (the box-shaped body minus the central portion) extending radially at about 180° (via 41, Fig. 17) from said central portion and equipped with at least a part of said outlet holes (601, Fig. 14), said central portion having a circular cross-section,
wherein said box-shaped body further comprises an end spreading chamber (below 218 in Fig. 14) placed at a closed end of said box-shaped body and in fluid communication with said box wings, and


[AltContent: arrow][AltContent: textbox (Converging portion)]
    PNG
    media_image1.png
    198
    266
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (End spreading chamber)]



Offredi teaches a system wherein the conveying duct is built into body of the burner, therefore it is silent to:
the conveying duct having a delivering port and a supplying/mixing port provided with a first aperture for a fuel gas and a second aperture for a gaseous comburent;
wherein the supplying port of the box-shaped body and the delivering port of the conveying duct have a substantially circular cross-section and are connected to each other in a freely rotatable manner, so as to enable a rotation of the conveying duct during installation of the oven or grill burner;

Riehl teaches a similarly designed burner with a conveying duct (49) having a delivering port (connected to end 47 of the box shaped body) and a supplying/mixing port (note 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (One side aperture on two sides along the radial direction)][AltContent: textbox (One aperture along the axial direction)]
    PNG
    media_image2.png
    189
    197
    media_image2.png
    Greyscale


Re claim 3, Riehl teaches “the supplying/mixing port of the duct is free to move along a circumference having a center of the supplying port as a center” (Col. 3, lines 26-42).
Re claim 5, note the elbow (arrow 49) in Fig. 3 of Riehl. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Offredi with the conveying duct shape of Riehl in order to increase flexibility (Col. 3, lines 43-46)
Re claims 6 and 7, note the converging-diverging section of (49) in Fig. 3 of Riehl.
Re claim 11, communication channels (41) open laterally.

	Regarding claim 12, “ such walls being composed of an inner profile or recess obtained by squeezing deformation and formation of a slot or groove on an outer face of at least one half shell” has been interpreted as a product by process limitation. As long as the prior art teaches the final form, the process of manufacturing is immaterial.

Re claim 15, although Offredi states it’s used within an oven or grill, the examiner notes that literally anything with such a burner device could be considered an oven or grill under the broadest reasonable interpretation.
Re claim 21, note (21) as shown in Fig. 5 of Offredi and Fig. 16 shows one integral piece. 
Further, “wherein a flame arc forming head part is made as one piece with the box-shaped body by shaping and mutually crimping ends of the two half shells forming the burner” has been interpreted as a product by process limitation. As long as the prior art teaches the final form, the process of manufacturing is immaterial.

Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding the addition of the functional language of installing the conveying duct, the examiner respectfully disagrees. The combination made above could be used this way. Further, sealing of the rib (50) in Riehl can be interpreted as “installation of the over [sic] or grill burner”.
Regarding the addition of the converging portion within the central portion, the examiner agrees that this overcome the previous rejection and has provided a new one (new embodiment) above.
Regarding the other arguments, a new embodiment has been used and the features taught above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON H HEYAMOTO/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762